Exhibit 10.4

 

 

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into effective as
of _______________, ______ (the “Effective Date”), by and among (i) ONE STOP
SYSTEMS, INC., a Delaware corporation, (“Debtor”), having a mailing address at
2235 Enterprise Street, #101, Escondido, California 92029; (ii) each “Holder”
who has executed a counterpart signature page to this Agreement (each,
individually, a “Holder” and, collectively, the “Holders”); and (iii)
____________, an individual, as collateral agent for the Holders (in such
capacity, “Secured Party”), having a mailing address at _______________, with
reference to the following facts:

R E C I T A L S

A.Each of the Holders has advanced a loan (each, individually, a “Loan” and,
collectively, the “Loans”) to Debtor pursuant to the terms and conditions of a
Senior Secured Promissory Note made and given by Debtor to such Holder on or
after the date hereof and which recites that the obligations evidenced thereby
are secured by this Agreement (each, individually, a “Note” and, collectively,
the “Notes”).

B.As a condition of extending the Loans evidenced by the Notes, the Holders have
required that Debtor grant to Secured Party (for the ratable benefit of the
Holders) a security interest in and to the Collateral (as defined herein)
pursuant to the terms and conditions of this Agreement.

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing facts, and upon the mutual
covenants and conditions hereinafter contained, the parties hereto hereby agree
as follows:

1.Definitions.

(a)Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings ascribed to such terms by Section 9-102 of the
California Uniform Commercial Code (the “UCC”) as in effect on the date hereof.

(b)“Obligations” Shall mean and include the following:

 

(i)

any and all indebtedness of Debtor to the Holders incurred under the Notes or
incurred under any other documents securing the Notes or otherwise executed or
delivered in connection with the Notes (the Notes and this Agreement, together
with any such other documents are herein referred to collectively as the “Loan
Documents”) whether or not any such indebtedness is now existing or hereafter
incurred, of every kind and character, direct or indirect, and whether any such
indebtedness is from time to time reduced and thereafter increased, or entirely
extinguished and thereafter re-incurred, including, without limitation, any sums
re-advanced thereunder, or advanced by the Holders for taxes, assessments,
insurance and other charges and expenses as hereinafter provided, and all
amounts owed under any modifications, renewals or extensions of any of the
foregoing obligations;

1

--------------------------------------------------------------------------------

 

 

(ii)

The obligations of Debtor under the terms of any one or more of the Loan
Documents;

 

(iii)

the repayment of (a) any amounts that the Holders may advance or spend for the
maintenance or preservation of the Collateral (as defined in Section 2 hereof)
and (b) any other expenditures that the Holders may make under the provisions of
this any one or more of the Loan Documents or for the benefit of Debtor;

 

(iv)

all amounts owed under any modifications, renewals or extensions of any of the
foregoing obligations; and

 

(v)

any of the foregoing that arises after the filing of a petition by or against
Debtor under the Bankruptcy Code, even if the obligations do not accrue because
of the automatic stay under Bankruptcy Code § 362 or otherwise.

(c)“Permitted Liens” means all or any of the following:  (i) liens in favor of
any or all Holders and/or Secured Party, (ii) liens for taxes or other
governmental charges not yet delinquent or being contested in good faith, (iii)
liens of carriers, warehousemen, mechanics, materialmen, vendors, and landlords
and other similar liens imposed by law incurred in the ordinary course of
business for sums not overdue or being contested in good faith, (iv) deposits
under workers’ compensation, unemployment insurance and social security laws,
and deposits to secure the performance of bids, tenders, contracts or leases,
and Liens to secure statutory obligations or surety or appeal bonds or to secure
indemnity, performance or other similar bonds in the ordinary course of
business, (v) banker’s liens and similar liens (including set-off rights) in
respect of bank deposits, (vi) precautionary filings made in connection with any
capital lease, and (vii) liens securing purchase money loans and capital leases
incurred by Debtor to finance the purchase price of real property, fixtures or
equipment.

(d)“Required Holders” means, at any time, the Holders who hold a majority of the
aggregate outstanding principal balances of all Notes secured by this Agreement
at such time.

2.Grant of Security Interest.

Debtor, hereby grants to Secured Party (for the ratable benefit of the Holders)
a security interest (the “Security Interest”) in the property described on the
attached Exhibit A, whether now owned or hereafter owned or acquired, and all
Proceeds and Products thereof in any form, in all parts, accessories,
attachments, special tools, additions and accessions thereto, in all increases
or profits received therefrom, and in all substitutions therefor (individually
and collectively, “Collateral”).   The Security Interest granted by Debtor
secures payment of any and all of the Obligations whether or not any such
Obligations are now existing or hereafter incurred, of every kind and character,
direct or indirect, and whether any such Obligations are from time to time
reduced and thereafter increased, or entirely extinguished and thereafter
re-incurred, including, without limitation, any sums re-advanced thereunder, or
advanced by the Holders for taxes, assessments, insurance and other charges and
expenses as hereinafter provided, and all amounts owed under any modifications,
renewals or extensions of any of the foregoing obligations.

2

--------------------------------------------------------------------------------

 

3.Perfection of Security Interest.

(a)Filing of Financing Statement.  Debtor hereby authorizes Secured Party, at
Debtor’s expense, to file in the office of the Delaware Secretary of State
initial financing statements, amendments to financing statements and
continuation statements, all without Debtor’s signature or execution, that cover
all Collateral described herein, and all property that becomes Collateral under
Section 9315(a)(2) of the UCC.  Debtor authorizes Secured Party to perform all
other acts which Secured Party deems appropriate to perfect and continue the
Security Interest and to protect and preserve the Collateral.

(b)Possession.

 

(i)

Debtor shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Secured Party chooses to perfect its
security interest by possession in addition to the filing of a financing
statement.

 

(ii)

Where Collateral is in the possession of a third party, Debtor will join with
Secured Party in notifying the third party of Secured Party’s security interest
and obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Secured Party.

4.Post-Closing Covenants and Rights Concerning the Collateral.

(a)Inspection.  The parties to this Agreement may inspect any Collateral in the
other party’s possession, upon reasonable notice during normal business
hours.  In addition, Secured Party shall have the right to verify all or any
Collateral in any manner and through any medium Secured Party may consider
appropriate and Debtor agrees to furnish all assistance and information and
perform any acts which Secured Party may require in connection therewith

(b)Personal Property.  The Collateral shall remain personal property at all
times.  Debtor shall not affix any of the Collateral to any real property in any
manner which would change its nature from that of personal property to real
property or to a fixture.

(c)Secured Party’s Collection Rights.  After the occurrence and during the
continuance of an Event of Default, Secured Party, at the direction of the
Required Holders, shall have the right to enforce Debtor’s right against the
account debtors and obligors.

(d)Limitations on Obligations Concerning Maintenance of Collateral.

 

(i)

Risk of Loss.  Debtor has the risk of loss of the Collateral.

 

(ii)

No Collection Obligation.  Secured Party shall have no duty to collect any
income accruing on the Collateral or to preserve any rights relating to the
Collateral.

3

--------------------------------------------------------------------------------

 

(e)No Disposition of Collateral.  Secured Party does not authorize, and Debtor
agrees not to:

 

(i)

make any sales or leases of any of the Collateral, except the sale of Debtor’s
inventory in Debtor’s normal course of business and dispositions of Equipment if
replaced with other Equipment of equal or greater value;

 

(ii)

license any of the Collateral; or

 

(iii)

grant any other security interest in any of the Collateral.

5.Debtor’s Representations and Warranties.

Debtor warrants and represents that:

(a)Title to and Transfer of Collateral.  It has rights in or the power to
transfer the Collateral, it is the sole owner of, and has good title to, the
Collateral, and its title to the Collateral is free of all adverse claims,
liens, security interests or other encumbrances, except the Security Interest,
Permitted Liens and other liens incurred in the ordinary course of Debtor’s
business, and is free from all restrictions on transfer or pledge except as
created by this Agreement.

(b)Location of Collateral and Records.  All Collateral consisting of Goods is
located solely in California.  Debtor’s records concerning the Collateral are
kept at the following addresses: _________________.

(c)Location, States of Incorporation and, Name of Debtor.

 

(i)

Debtor’s chief executive office is located at 2235 Enterprise Street, Suite 110,
Escondido, California 92029.

 

(ii)

Debtor is a business organization legally created and registered in the State of
Delaware; and

 

(iii)

Debtor’s exact legal name is as set forth in the first paragraph of this
Security Agreement.

(d)Debtor is authorized to enter into this Security Agreement.

(e)Each Account, Contract Right, Supporting Obligation and Chattel Paper
constituting Collateral is genuine and enforceable in accordance with its terms
against the party obligated to pay the same.

(f)Each Instrument and each Document of Title constituting Collateral, if any,
is genuine and in all respects what it purports to be.

4

--------------------------------------------------------------------------------

 

(g)If any Collateral is or will be Investment Property, then such Investment
Property is duly and validly authorized and issued, fully paid and
nonassessable, is free of all options and charges, and is not subject to any
charter, bylaw, statutory, contractual or other restrictions governing its
issuance, transfer, ownership or control, except as indicated on the stock
certificates for the Investment Property, if any.

(h)If any Collateral is or will be Investment Property, Debtor has delivered to
Secured Party all stock certificates or other instruments or documents
representing or evidencing the Investment Property, together with corresponding
assignments or transfer powers duly executed in blank by Debtor

6.Debtor’s Covenants.

Until the Obligations are paid in full, Debtor shall:

(a)preserve its existence and not, in one transaction or a series of related
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets;

(b)not change the state where it is located;

(c)not change its name or its chief executive office address without providing
Secured Party thirty (30) days’ prior written notice;

(d)will pay all taxes, assessments and other charges of every nature which may
be levied or assessed against the Collateral, will insure the Collateral against
risks, and in coverage, form and amount, satisfactory to Secured Party, and, at
Secured Party’s request, will deliver  each policy or certificate of insurance
therefor to Secured Party;

(e)will defend the Collateral against the claims and demands of all other
parties except, as to Inventory, purchasers and lessees in the ordinary course
of Debtor’s business, will keep the Collateral free from all security interests
or other encumbrances, except the Security Interest and Permitted Liens, and
Secured Party does not authorize, and Debtor agrees not to sell, transfer,
lease, license, or otherwise dispose of any Collateral or any interest therein
(except for Permitted Liens) without the prior written consent of Secured Party
which consent shall be in Secured Party’s sole discretion; except that until the
occurrence of an Event of Default as hereinafter provided, Debtor may sell or
lease Inventory in the ordinary course of Debtor’s business, or dispose of
Equipment if replaced with other Equipment of equal or greater value;

(f)will notify Secured Party promptly in writing of any change in the location
of any Collateral or of the records with respect thereto, and will permit
Secured Party or its agents to inspect the Collateral during normal business
hours upon reasonable prior notice;

(g)will keep the Collateral in good condition and repair, and will not use the
Collateral in violation of any provisions of this Agreement, of any applicable
statute, regulation or ordinance or of any policy insuring the Collateral;

5

--------------------------------------------------------------------------------

 

(h)will prevent the Collateral or any part thereof from being or becoming an
accession to other goods not covered by this Agreement;

(i)will keep accurate and complete records concerning the Collateral, will mark
any and all such records at Secured Party’s request to indicate the Security
Interest, and, upon Secured Party’s request, will upon reasonable notice permit
Secured Party or its agents to audit and make extracts from such records or any
of Debtor’s ledgers, reports, correspondence or other records;

(j)will not create any Chattel Paper without placing a legend on the Chattel
Paper acceptable to Secured Party indicating that Secured Party has a security
interest in the Chattel Paper;

(k)if an entity, shall maintain its existence as an entity in good standing
under the laws of the state of that entity’s formation; and

(l)upon demand, will deliver to Secured Party any Documents of Title and any
Chattel Paper constituting, representing or relating to the Collateral or any
part thereof, if any, any schedules, invoices, shipping documents, delivery
receipts, purchase orders, contracts or other documents representing or relating
to purchases or other acquisitions, or sales, leases or other disposition of
Collateral and Proceeds thereof, and any and all schedules, documents and
statements which Secured Party may, from time to time, request.

7.Insurance

(a)Debtor at all times:

 

(i)

To the extent not insured under the coverage of a commercial property policy
issued for real estate owned by Debtor shall keep the Collateral insured under a
special form business personal property policy, for the benefit of Secured Party
against loss or damage by fire, lightning, windstorm, hail, explosion, collapse
and any other perils covered under such special form policy.  Such policy shall
be in the amount of 100% of the replacement cost for all covered items, adjusted
annually to reflect increased value due to inflation, and shall contain an
agreed amount endorsement.

 

(ii)

Shall maintain a policy of commercial comprehensive general public liability and
property damage insurance.  Such policy shall contain a broad form coverage
endorsement and shall be on an occurrence basis and not a “claims made” basis,
in a minimum amount of $1,000,000 for each occurrence and $2,000,000 general
aggregate coverage.  If such general liability policy covers more than one
location, the policy shall contain an endorsement to the effect that the
aggregate limit in the policy shall apply separately to each location of
Debtor.  

6

--------------------------------------------------------------------------------

 

 

(iii)

Shall maintain such other insurance and in such amounts as Secured Party from
time to time may reasonably request against such other insurable hazards which
at the time are commonly insured against for property similar to the Collateral
located in or around the region in which the Collateral is located.

(b)All insurance policies required under this Agreement will be written in such
manner and with such terms and with such company or companies as shall be
approved from time to time by Secured Party.  The company providing casualty
insurance must be rated at least A, Class V under the most recently published
Best’s Key Rating Guide, Property & Casualty, must be licensed and admitted to
do business in all States where any Collateral is located and must manually sign
all policies and endorsements.  The business personal property policy shall name
Secured Party as loss payee.  Without limiting the foregoing, each policy shall
provide or have attached a standard non-contributing, non-reporting mortgagee
clause satisfactory to Secured Party in favor of and entitling Secured Party,
without contribution, to collect any and all proceeds payable under such
insurance as its interest may appear; and/or a provision naming Secured Party as
an additional insured, whichever is appropriate to the policy in question as
determined by Secured Party, and shall also contain a clause providing that such
policy may not be canceled, altered, changed, amended or modified, nor shall any
coverage therein be reduced, deleted, amended, modified, changed or canceled by
either the party named as the insured or the insurance company issuing the
policy without at least thirty (30) days prior written notice having first been
received by Secured Party.  The amount of the deductible under each policy must
be acceptable to Secured Party.  Each policy must contain language whereby the
right of subrogation is waived.

(c)Debtor shall promptly pay when due any and all premiums on all of Debtor’s
insurance. The policies of such insurance and all renewals thereof are hereby
assigned to, and shall be deposited with and held by, Secured Party, as
collateral and further security for the Obligations.

(d)In the event of any loss or damage to the Collateral, Debtor shall give
notice to Secured Party.  Secured Party may make proof of loss thereof if not
made promptly by Debtor.  Secured Party shall collect and receive the insurance
proceeds thereof and endorse drafts of such proceeds, and Secured Party is
hereby irrevocably appointed attorney-in-fact of Debtor for such
purposes.  Debtor hereby authorizes Secured Party, at the option of Secured
Party, and without further consent of Debtor to collect, adjust and compromise
any losses or claims under any of such insurance, and after deducting costs and
expenses of collection (including without limitation, reasonable attorneys’ fees
and expenses) to apply at Secured Party’s option all or part of the proceeds
collected by Secured Party (if any) as a credit upon any portion, as selected by
Secured Party, of the Obligations, or to repairing, replacing or restoring the
Collateral, or both, as the case may be.

7

--------------------------------------------------------------------------------

 

8.Registered Holder of Collateral.

If any Collateral consists of Investment Property, Debtor authorizes Secured
Party to transfer the same or any part thereof into its own name or that of its
nominee so that Secured Party or its nominee may appear of record as the sole
owner thereof; provided that so long as no Event of Default has occurred as
hereinafter provided, Secured Party shall deliver promptly to Debtor all
notices, statements or other communications received by it or its nominee as
such registered owner, and upon demand and receipt of payment of necessary
expenses thereof, shall issue to Debtor or its designee a proxy or proxies to
vote and take all action with respect to such Investment Property.  After the
occurrence of any such Event of Default, Debtor waives all rights to be advised
or to receive any notices, statements or communications received by Secured
Party or its nominee as such record owner, and agrees that no proxy or proxies
issued by Secured Party to Debtor or its designee as aforesaid shall thereafter
be effective.

9.Income from and Interest on Collateral.

In the event of any Event of Default, Debtor will not demand or receive any
income from or interest on the Collateral and if Debtor receives any such income
or interest without any demand by it, Debtor will pay the same promptly to
Secured Party.  Secured Party may apply the net cash receipts from such income
or interest to payment of the Obligations on a pari passu basis, provided that
Secured Party shall account for and pay over to Debtor any such income or
interest remaining after payment in full of the Obligations.

10.Increases, Profits, Payments or Distributions.

Whether or not an Event of Default has occurred as hereinafter provided, Debtor
authorizes Secured Party: (a) to receive any increase in or profits on the
Collateral and to hold the same as part of the Collateral; and (b) to receive
any payment or distribution upon redemption, or upon dissolution and liquidation
of the issuer, of any Collateral; to surrender such Collateral or any part
thereof in exchange therefor; and to hold the net cash receipts from any such
payment or distribution as part of the Collateral

11.Purchase Money Security Interests.

To the extent Debtor uses the Obligations to purchase Collateral, Debtor’s
repayment of the Obligations shall apply on a “first-in-first-out” basis so that
the portion of the Obligations used to purchase a particular item of Collateral
shall be paid in the chronological order Debtor purchased the Collateral.

12.Events of Default.

The occurrence of any of the following shall, at the written direction of the
Required Holders, be an “Event of Default” hereunder:

(a)Any default or Event of Default (as defined below) by Debtor under the Notes
or any one or more of the other Loan Documents or any of the Obligations;

8

--------------------------------------------------------------------------------

 

(b)The failure of Debtor to comply with any of the provisions of, or the
incorrectness of any representation or warranty contained in, this Agreement,
the Notes, or any one or more of the other Loan Documents, or in any of the
Obligations;

(c)Transfer or disposition of any of the Collateral, except as expressly
permitted by this Agreement;

(d)Attachment, execution or levy on any of the Collateral which is not removed
or bonded over within 30 days after Debtor receives notice thereof;

(e)Debtor voluntarily or involuntarily becoming subject to any proceeding under
(a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law; or

(f)Debtor shall fail to comply with, or become subject to any administrative or
judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law, (b) asset forfeiture or similar law which can result in the
forfeiture of property, or (c) other law, where noncompliance may have any
significant effect on the Collateral.

13.Default Costs.

(a)Should an Event of Default occur, Debtor will pay to Secured Party all costs
reasonably incurred by Secured Party for the purpose of enforcing its right
hereunder, including;

 

(i)

costs of foreclosure;

 

(ii)

costs of obtaining money damages; and

 

(iii)

a reasonable fee for the services of attorneys and other professionals and
service providers employed by Secured Party for any purpose related to this
Agreement, the other Loan Documents or the Obligations, including consultation,
drafting documents, sending notices or instituting, prosecuting or defending
litigation or arbitration.

14.Remedies Upon Default.

(a)General.  Upon any Event of Default, Secured Party (at the written direction
of the Required Holders) may pursue any remedy available at law (including those
available under the provisions of the UCC), or in equity to collect, enforce or
satisfy any Obligations then owing, whether by acceleration or otherwise.

9

--------------------------------------------------------------------------------

 

(b)Cumulative Remedies.  Upon any Event of Default, Secured Party (at the
written direction of the Required Holders) shall have the right to pursue any of
the following remedies separately, successively or simultaneously;

 

(i)

File suit and obtain judgment and, in conjunction with any action, Secured Party
may seek any ancillary remedies provided by law, including levy of attachment
and garnishment.

 

(ii)

Take possession of any Collateral if not already in its possession without
demand and without legal process.  Upon Secured Party’s demand, Debtor shall
assemble and make the Collateral available to Secured Party as it may
direct.  Debtor grants to Secured Party the right, for this purpose, to enter
into or on any Premises where Collateral may be located.

 

(iii)

Without taking possession, sell, lease or otherwise dispose of the Collateral at
public or private sale in accordance with the UCC.

 

(iv)

Obtain the appointment of a receiver to handle, maintain, and operate Debtor’s
Business and apply the net proceeds to the payment of the Obligations, or to
sell and dispose of the Collateral under orders of the Court appointing such
receiver for the payment thereof.  

15.Foreclosure Procedures.

(a)No Waiver.  No delay or omission by Secured Party to exercise any right or
remedy accruing upon any Event of Default shall: (a) impair any right or remedy,
(b) waive any default or operate as an acquiescence to the Event of Default, or
(c) affect any subsequent default of the same or of a different nature.

(b)Notices.  Secured Party shall give Debtor such notice of any private or
public sale as may be required by the UCC.

(c)Condition of Collateral.  Secured Party has no obligation to clean-up or
otherwise prepare the Collateral for sale.

(d)No Obligation to Pursue Others.  Secured Party has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Secured Party may release, modify or waive any Collateral provided by
any other person to secure any of the Obligations, all without affecting Secured
Party’s rights against Debtor.  Debtor waives any right it may have to require
Secured Party to pursue any third person for any of the Obligations.

(e)Compliance With Other Laws.  Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

10

--------------------------------------------------------------------------------

 

(f)Warranties.  Secured Party may sell the Collateral without giving any
warranties as to the Collateral.  Secured Party may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.

(g)Sales on Credit.  If Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the Purchaser
received by Secured Party and applied to the indebtedness of the Purchaser.  In
the event the Purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the
sale.

(h)Purchases by Secured Party.  In the event Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of Debtor.

(i)No Marshaling.  Secured Party has no obligation to marshal any assets in
favor of Debtor, or against or in payment of:

 

(i)

the Notes,

 

(ii)

any of the Obligations, or

 

(iii)

any other obligation owed to Secured Party by Debtor or any other person.

16.Miscellaneous.

(a)Assignment.

 

(i)

Binds Assignees.  This Agreement shall bind and shall inure to the benefit of
the heirs, legatees, executors, administrators, successors and assigns of the
Holders and Secured Party and shall bind all persons who become bound as a
debtor to this Agreement.

 

(ii)

No Assignments by Debtor.  The Holders and Secured Party do not consent to any
assignment by Debtor except as expressly provided in this Agreement and Debtor
shall not otherwise assign this Agreement without the prior written consent of
the Required Holders.

 

(iii)

Assignment by Holders.  A Holder who assigns its rights under its Note shall
also assign its rights and interests under this Security Agreement to the same
assignee.  If an assignment is made in accordance with the terms of the
applicable Note and this Agreement, Debtor and Secured Party shall render
performance under this Agreement to such assignee.  Each of Debtor and Secured
Party waives and will not assert against any such assignee any claims, defenses
or set-offs which Debtor or Secured Party could assert against the assigning
Holder except defenses which cannot be waived.

11

--------------------------------------------------------------------------------

 

 

(iv)

Assignment by Secured Party.  Assignments by Secured Party of its rights and
obligations under this Agreement shall be governed by Section 17(c) below.

(b)Severability.  Should any provision of this Agreement be found to be void,
invalid or unenforceable by a court or panel of arbitrators of competent
jurisdiction, that finding shall only affect the provisions found to be void,
invalid or unenforceable and shall not affect the remaining provisions of this
Agreement.

(c)Notices.  Any notice, demand request or other communication given in
connection with this Agreement shall be deemed sufficient if in writing and sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed to the party to receive such Notice at its address first set forth
above or at such other address as such party may hereafter designate by Notice
given in like fashion.  Notices shall be deemed given when
mailed.  Notwithstanding the foregoing, routine communications may be sent by
ordinary first-class mail. Any notice given to Secured Party in accordance with
this Section 16(c) shall be deemed to have been given simultaneously to all
Holders.

(d)Headings.  Section headings used this Agreement are for convenience
only.  They are not a part of this Agreement and shall not be used in construing
it.

(e)Governing Law.  This Security Agreement and the transaction evidenced hereby
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California.

(f)Rules of Construction.

 

(i)

No reference to “proceeds” in this Agreement authorizes any sale, transfer, or
other disposition of the Collateral by Debtor.

 

(ii)

“Includes” and “including” are not limiting.

 

(iii)

“Or” is not exclusive.

 

(iv)

“All” includes “any” and “any” includes “all.”

(g)Integration.  This Agreement is the entire agreement of Debtor, the Holders
and Secured Party concerning its subject matter.

(h)Waiver.  Any party to this Agreement may waive the enforcement of any
provision to the extent the provision is for its benefit.

(i)Additional Security.  As further security for payment of the Obligations,
Debtor hereby grants to Secured Party a Security Interest in and lien on any and
all property and proceeds of Debtor which is or may hereafter be in any Holder’s
possession in any capacity, including, without limitation, all monies, escrows
and reserves owed or to be owed by any Holder to Debtor.  With respect to all of
such property, Secured Party shall have the same rights hereunder as it has with
respect to the Collateral.  Without limiting any other right of Secured Party,
whenever

12

--------------------------------------------------------------------------------

 

Secured Party (at the written direction of the Required Holders) has the right
to declare any Obligations to be immediately due and payable (whether or not it
has so declared), Secured Party at its sole election may set off against the
Obligations any and all monies then owed to Debtor by the Holders in any
capacity, whether or not due, and the Holders shall be deemed to have exercised
such right of setoff immediately at the time of such election even though any
charge therefor is made or entered on the Holders’ and Secured Party’s records
subsequent thereto.

(j)Right to Perform Duties and Charge Debtor.  Upon Debtor’s failure to perform
any of its duties hereunder, Secured Party may, but shall not be obligated to,
perform any or all such duties, and Debtor shall pay an amount equal to the
expense thereof to Secured Party forthwith upon written demand by Secured Party.

(k)Right to Collect on Collateral.  Secured Party (at the written direction of
the Required Holders) may demand, collect and sue on the Collateral (in either
Debtor’s or Secured Party’s name at the latter’s option) with the right to
enforce, compromise, settle or discharge the Collateral, and may endorse
Debtor’s name on any and all checks, commercial paper, and any other Instruments
pertaining to or constituting the Collateral.

(l)No Waiver.  No delay or omission by Secured Party in exercising any right or
remedy hereunder or with respect to any Obligations shall operate as a waiver
thereof or of any other right or remedy, and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy.  Secured Party may remedy any default by Debtor
hereunder or with respect to any Obligations in any reasonable manner without
waiving the default remedied and without waiving any other prior or subsequent
default by Debtor.  All rights and remedies of Secured Party hereunder are
cumulative.  All duties and obligations of Debtor hereunder are joint and
several.

(m)Waivers of Protest and Notice.  Secured Party shall have no obligation to
take, and Debtor shall have the sole responsibility for taking, any and all
steps to preserve rights against any and all prior parties to any Instrument or
Chattel Paper, whether Collateral or Proceeds and whether or not in Secured
Party’s possession.  Debtor waives protest of any Instrument constituting
Collateral at any time held by Secured Party on which Debtor is in any way
liable and waives notice of any other action taken by Secured Party.

(n)Inurement.  The rights and benefits of Secured Party hereunder shall, if
Secured Party so agrees, inure to any party acquiring any interest in the
Obligations or any part thereof.  This Security Agreement shall bind all persons
who become bound as a debtor to this Security Agreement pursuant to the
California Uniform Commercial Code.

(o)Amendments.  No modification, rescission, waiver, release or amendment of any
provision of this Security Agreement shall be made except by a written agreement
signed by Debtor, Secured Party and the Required Holders.  Any such
modification, rescission, waiver, release or amendment shall be binding upon
Debtor, Secured Party and all Holders.

13

--------------------------------------------------------------------------------

 

(p)No Effect on Security Interest by Amendment.  No extension, alteration or
other such modification of the Note or any of the other Loan Documents shall
affect the attachment, perfection, validity or priority of this Agreement or the
associated financing statements.

(q)Joint and Several Obligations.  All obligations of each Debtor hereunder
shall be joint and several.

17.Secured Party and the Holders

(a)Appointment, Powers and Immunities of Secured Party.  Each Holder hereby
appoints and authorizes Secured Party to act as its agent hereunder and under
the other Loan Documents with such powers as are expressly delegated to Secured
Party by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  Secured Party shall not have any duties or
responsibilities except those expressly set forth in this Agreement.  Secured
Party shall not be required or permitted to take any action which is contrary to
this Agreement or any other Loan Document or applicable law.  Secured Party
shall take only such actions with respect to this Agreement and the other Loan
Documents as shall be directed by the Required Holders.

(b)Defaults.  Secured Party shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default hereunder unless Secured Party has
received a written notice from a Holder or Debtor, referring to this Agreement,
describing such Event of Default and stating that such notice is a “Notice of
Default.”  If Secured Party receives such a notice of the occurrence of an Event
of Default, Secured Party shall give prompt notice thereof to all
Holders.  Secured Party shall take such action with respect to such Event of
Default as shall be reasonably directed by the Required
Holders.  Notwithstanding anything contained in any Loan Document to the
contrary, upon the occurrence of an Event of Default, the exercise of any rights
and/or remedies set forth in this Agreement or any other Loan Document shall be
made only by Secured Party and only at the written direction, or with the
written consent, of the Required Holders.

(c)Resignation or Removal of Secured Party.  Secured Party may resign at any
time by giving ninety (90) days prior written notice thereof to Debtor and the
Holders, and Secured Party may be removed at any time with or without cause by
the Required Holders upon ninety (90) days prior written notice thereof to
Debtor and Secured Party.  Upon any such resignation or removal, the Required
Holders shall have the right to appoint a successor Secured Party.  Upon the
acceptance of any appointment as “Secured Party” hereunder by a successor
Secured Party, such successor Secured Party shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Secured Party, and the retiring Secured Party shall be discharged from the
duties and obligations thereafter arising hereunder.  If no successor Secured
Party is appointed by the Required Holders within ninety (90) days after written
notice of Secured Party’s resignation or removal, then such resignation or
removal shall nonetheless become effective in accordance with such notice and
(a) the retiring Secured Party shall be discharged from its duties and
obligations under this Agreement and under the other Loan Documents (except that
in the case of any Collateral held by Secured Party on behalf of the Holders
under any of the Loan Documents, the retiring Secured Party shall continue to
hold such Collateral until such time as a successor Secured Party is appointed)
and (2) all payments, communications and determinations to be made by, to or
through Secured Party shall instead be made by or to each Holder directly, until
such time as the Required Holders appoint a successor Secured Party as provided
herein.

14

--------------------------------------------------------------------------------

 

(d)Secured Party and Collateral.  Secured Party shall hold all Collateral for
the benefit of the Holders with the intention that each Holder will have an
undivided pro-rata interest in all of the Collateral.  Any Collateral held by
any Holder will likewise be held on behalf of all Holders.

(e)Sharing of Payments

 

(i)

Each payment of principal and interest received by Secured Party pursuant to
this Agreement shall be shared among the Holders pro-rata.

 

(ii)

Each payment of expenses, charges, costs and fees payable to Secured Party or
any Holder pursuant to this Agreement or any other Loan Document shall be shared
among Secured Party and/or the Holders that incurred such expense, charge, cost
or fee, pro-rata in accordance with (i) the respective amounts so owed to
Secured Party and/or such Holders and (ii) the dates on which such amounts
became owing to Secured Party and/or such Holders.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

SECURED PARTY:

 

 

 

, an individual,

 

as collateral agent for the Holders

 

 

 

DEBTOR:

ONE STOP SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

John Morrison, Chief Financial Officer

 

15

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO
SECURITY AGREEMENT

 

HOLDER:

 

 

 

 

[Printed Name of Holder]

 

 

 

 

 

 

 

 

[Signature]

 

 

 

 

 

 

 

 

[Name and Title of Authorized Signatory if

 

 

Holder is an entity]

 

16

--------------------------------------------------------------------------------

 

EXHIBIT “A” to Security Agreement
Description of Collateral

 

“Collateral” means all of Debtor’s right, title and interest in, to and under
the Debtor’s assets and equipment, including titles to said assets (the “Pledged
Assets”), together with all of Debtor’s books and records related to the Pledged
Assets, all products, proceeds and revenues of the Pledged Assets, and all
substitutions for the Pledged Interests and additions to the Pledged Assets,
including all stock rights and membership interest rights (including all
economic rights, all management and governance rights and all other rights of
Debtor arising out of Debtor’s status as a shareholder or member of any
affiliated company), rights to subscribe, rights to dividends and distributions
of every kind, voting rights, and all other rights and property to which Debtor
is or may hereafter become entitled on account of the Pledged Assets.  The first
priority security interest provided hereby is pari passu with Note(s) issued by
Debtor on similar terms as those set forth in the Note.

 

17